  Case 3:16-cr-00153-D Document 240 Filed 08/31/20                  Page 1 of 3 PageID 870



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

UNITED STATES OF AMERICA,                      §
                                               §
                       Plaintiff,              §
                                               §
VS.                                            §      Criminal No. 3:16-CR-153-D(6)
                                               §
TOBIN LEACH,                                   §
                                               §
                       Defendant.              §

                                    MEMORANDUM OPINION
                                        AND ORDER

       Treating defendant Tobin Leach’s (“Leach’s”) June 21, 2020 letter to the court as a motion

to appoint counsel, the court denies the motion because Leach is not entitled to relief under § 403

of the First Step Act of 2018, and, alternatively, because he has not provided any grounds that

persuade the court to exercise its discretion to appoint counsel.

       Leach pleaded guilty to conspiracy to distribute and possess with intent to distribute a

controlled substance, in violation of 21 U.S.C. §§ 846, 841(a)(1), and (b)(1)(c) (count one), and

possession of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C. §

924(c)(1)(A)(i) (count two). The court imposed Leach’s sentence on October 20, 2017. Leach

received a 188-month term for count one and a 60-month term for count two. The court ordered the

two sentences to run consecutively, except as to the terms of supervised release, which are to run

concurrently.

       The court construes Leach’s June 21, 2020 letter to the court as a motion to appoint counsel

to assist with pursuing a claim under § 403 of the First Step Act of 2018. The First Step Act
   Case 3:16-cr-00153-D Document 240 Filed 08/31/20                    Page 2 of 3 PageID 871



                was signed into law on December 21, 2018, “introducing a number
                of criminal justice reforms.” Among those reforms, § 403 of the Act
                amended 18 U.S.C. § 924(c)(1)(C)(i), the provision that imposes a
                25-year minimum sentence for repeat firearms offenders, to reduce
                the severity of “stacked” charges. Before the Act, the 25-year
                minimum was triggered by any “second or subsequent conviction
                under this subsection.” Now, it is triggered only by a repeat
                “violation . . . that occurs after a prior conviction under this
                subsection has become final.” In other words, the 25-year repeat-
                offender minimum no longer applies where a defendant is charged
                simultaneously with multiple § 924(c)(1) offenses. Now, to trigger
                the 25-year minimum, the defendant must have been convicted of a
                § 924(c)(1) offense in a prior, separate prosecution.

United States v. Gomez, 960 F.3d 173, 176-77 (5th Cir. 2020) (footnotes omitted).

        Section 403 of the First Step Act does not provide Leach any relief for a least two reasons:

First, Leach has failed to demonstrate that he sustained “stacked” § 924(c) charges. See id. at 176.

Second, the First Step Act “itself plainly states that § 403 is not retroactive: It applies to an offense

committed before its December 21, 2018 effective date only ‘if a sentence for the offense ha[d] not

been imposed as of such date.’” Id. at 177 (footnote omitted); see also United States v. Davis, ___

U.S. ___, 139 S. Ct. 2319, 2324 n.1 (2019) (“In 2018, Congress changed the law so that, going

forward, only a second § 924(c) violation committed ‘after a prior [§ 924(c)] conviction . . .has

become final’ will trigger the 25-year minimum.” (citation omitted; emphasis added)); United States

v. Ross, 2020 WL 3977113, at *3 (N.D. Tex. July 14, 2020) (Boyle, J.) (“Because the First Step Act

was enacted in 2018, and Ross was sentenced in 2010, § 403 does not affect his sentence.” (internal

citation omitted)).

        Alternatively, a defendant has no constitutional right to appointed counsel in pursuing a

motion of this type. See United States v. Whitebird, 55 F.3d 1007, 1010-11 (5th Cir. 1995). The

decision whether to appoint counsel is within the court’s discretion. Id. at 1011. Because Leach has


                                                  -2-
   Case 3:16-cr-00153-D Document 240 Filed 08/31/20                   Page 3 of 3 PageID 872



failed to provide the court any grounds that persuade it to exercise its discretion to appoint counsel,

the court denies the motion on this alternative basis.

                                              *    *     *

       Accordingly, for the reasons explained, treating Leach’s June 21, 2020 letter to the court as

a motion to appoint counsel, the court denies the motion.

       SO ORDERED.

       August 31, 2020.



                                               _________________________________
                                               SIDNEY A. FITZWATER
                                               SENIOR JUDGE




                                                  -3-
